DETAILED ACTION
Status of Claims:
Claims 16-21, 25-33 and 35 are pending.
Claims 16-21, 25-26, 28, 30, and 33 are amended.
Claims 22-24, and 34 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/06/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 6/06/2022 have been fully considered but they are not persuasive. The applicant argue that Moon does not teach an aerobic MBBR are required by the applicant’s claims. This argument it not persuasive because the claims do not require an aerobic MBBR, only an aerated MBBR. The applicant is correct that Moon does not teach that the reactor is an MBBR, but it does teach that the reactor is aerated (see col. 11 lines 34-35) and the use of an MBBR (adding fluidized carriers to the reactor) is made obvious in view of Lean.
The applicant argues that one skilled in the art would not have found it obvious to place the ammonia sensor of Moon upstream or downstream of the reactor. This argument is not persuasive because Moon teaches placing the sensors downstream of the reactor (see fig. 3, working sensors are located along the water inflow upstream of the sewage treatment apparatus). Moon further teaches that a benefit of the invention is the ability to replace one sensor with another type of sensor that can provide data that can be converted into the target value (see col. 5 lines 20-27). Therefore it would have been obvious to replace and move sensors in Moon with other sensors know to provide related data. 
The applicant argues that it would not have been obvious to modify Moon with Lean because Moon requires partially anoxic conditions and Lean requires aerobic conditions, further stating that it would not have been possible to maintain anoxic conditions in Moon if forced air was provided as in Lean. This argument is not persuasive because Moon teaches adding forced air (air from diffusers) into the reactor. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-33 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 30:
	The claim states “aerating…mechanically by blowing” it is not clear how blowing air is mechanical aeration. 

Regarding Claims 31 and 32:
	The claims state “the flow is reversed periodically” and “the periodicity of flow changing is daily.” It is not clear if these limitations are in addition to reversing the flow dependent on the ammonia, as required by claim 30 or not. 

Regarding Claim 33:
	The claim states “changing the flow…in dependence on elapses process time, and/or as a result of a further characteristic…” It is not clear if this limitation is in addition to changing the flow based on the ammonia or in place of the ammonia.

The remaining claims are indefinite as they depend from an indefinite claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21, 31-33 and 35 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 states “operable to change the flow…depending on…parameters determined by the further sensor.” This limitation does not require all the limitations of claim 16, from which it depends because claim 1 is required to change the flow based on parameters determined by the ammonia sensors. Claims 31-33 and 35 do not contain all the limitations of claim 30 from which they depend because they require that the flow is changed by factors other than those determined by the ammonia concentration while claim 30 requires that the flow is reveres dependent on the ammonia sensor.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-21, 25-31 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 7,862,722 B2) in view of Lean et al. (US 2012/0152814 A1).

Regarding claim 16, Moon teaches a water treatment apparatus, the apparatus comprising a fluid inlet, a first bioreactor and a second bioreactor and a fluid outlet (the sewage treatment apparatus 108 is provided with biological reactors 210 and 220, and sewage feed and discharge lines) (see Fig. 6), and a controller (the apparatus 108 is provided with a control system) (see col. 13, lines 14-15), each of the first and second reactors having an air blower (diffusers installed to lower portions of respective reactors) (see col. 6 lines 35-40), wherein the first bioreactor and second bioreactor are connected in series (the reactors 210 and 220 are connected by channels 216 and 226 through which the sewage may flow to each other) (see col. 3, lines 7-11) such that water to be treated flows from the inlet through the first bioreactor to the second bioreactor and thence to the outlet and wherein the controller is operable to change the flow direction such that water to be treated flows from the inlet to the second bioreactor then to the first bioreactor and thence to the outlet (water level adjustment devices 280 for adjusting the closing and opening of the discharge portions 214 and 224 to change the flow path of sewage) (see col. 12, lines 1-4; Fig. 6), wherein the apparatus further comprises an ammonia sensor to determine a level of ammonia upstream and/or downstream thereof (See fig, 3) and wherein the controlled is operable to reverse flow (see col. 15 lines 10-25) through the first and second reactors dependent on ammonia concentration (see col. 8 lines 5-8), load or flux determined by the ammonia sensor (treatment time changed based on load) (See col. 15 lines 56-59).
Moon does not explicitly teach that the first bioreactor and the second bioreactor are MBBRs.
Lean teaches a water treatment apparatus, the apparatus comprising a fluid inlet, a first MBBR and a fluid outlet (water is passed via line 914 to the high rate moving bed bioreactor (MBBR) 904 and then out past screen 916) (see Fig. 9 and para. 0065), the first MBBR having a rotor, impeller or air blower for agitating or aerating the contents of said MBBR (aeration is supplied via air input line 920; movement of bio-film carrier elements is driven by air distribution based on a rotary displacement air blower in aerobic systems, and a mixer in anoxic and anaerobic systems) (see Fig. 9; para. 0065 and 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first bioreactor and second bioreactor of Moon to each be an MBBR as taught by Lean (add the carrier elements of Lean) because an MBBR can be employed for high-rate treatment processes, requires significantly less footprint area and natural resources to build and operate (see Lean, para. 0027, 0028), and MBBR’s are employed for conditions such as the aerobic, anaerobic and anoxic conditions of Moon (see Lean, para. 0027; Moon, col. 7, lines 55-59).

Regarding claim 17, Moon, as modified by Lean, teaches a water treatment apparatus according to claim 16, further comprising further sensors to determine one or more physical and/or chemical properties of the water (a measuring sensor for analyzing water quality; a measuring unit of the apparatus 108 is composed of sensors for measuring NH4, NO3, PO4, DO, the ventilation amount, MLSS, a flow rate and the like; a pH sensor, an ORP sensor) (see Moon, col. 13, lines 41; col. 14, lines 1-5 and 22-26).

Regarding claim 18, Moon, as modified by Lean, teaches a water treatment apparatus according to claim 16, further comprising a further sensor to determine one or more physical and/or chemical properties of the water to be treated (measuring units 101 for the water inflow line of Fig. 3; a measuring sensor for analyzing water quality; a measuring unit of the apparatus 108 is composed of sensors for measuring NH4, NO3, PO4, DO, the ventilation amount, MLSS, a flow rate and the like; a pH sensor, an ORP sensor) (see Moon, col. 13, lines 41; col. 14, lines 1-5 and 22-26; Fig. 3).

Regarding claim 19, Moon, as modified by Lean, teaches a water treatment apparatus according to claim 16, further comprising a further sensor to determine one or more physical and/or chemical properties of the water which has been treated (the control compensation unit includes a final measuring unit 109 which has a sensor installed to the outlet side of the sewage treatment apparatus 108; a measuring sensor for analyzing water quality; a measuring unit of the apparatus 108 is composed of sensors for measuring NH4, NO3, PO4, DO, the ventilation amount, MLSS, a flow rate and the like; a pH sensor, an ORP sensor) (see Moon, col. 10, lines 49-52; col. 13, lines 41; col. 14, lines 1-5 and 22-26).

Regarding claim 20, Moon, as modified by Lean, teaches a water treatment apparatus according to claim 17 wherein the ammonia sensor and/or further sensors determine one or more physical and/or chemical properties of the water within one or other or both of the MBBRs (see col. 14 lines 25-30). 
Regarding claim 21, Moon, as modified by Lean, teaches a water treatment apparatus according to claim 17, wherein the controller is operable to change the flow through the first and second MBBRs depending on parameters determined by the ammonia sensor, or by parameters determined by the further sensors (the data transmitted by the measuring sensor for analyzing water quality is inputted to the water quality monitoring system, and the water quality monitoring control system inputs the data to control a change of the positions through which the sewage are introduced) (see Moon, col. 13, lines 41-50; Fig. 12).

Regarding claim 25, Moon, as modified by Lean, teaches a water treatment apparatus according to claim 26, wherein the air blower in each MBBR is controllable in dependence upon one or more operating parameters of the apparatus (the blower 236 is presumed to inherently have an on-off capability because such a function is required to initiate air supply, and thus the blower 236 is controllable upon at least the operating parameters of when process air is required, when process air is not required, when air scouring is required, and when air scouring is not required; it is suggested that blocking or adjusting the supply of air can be achieved by suspending the operation of the blower 236) (see Moon, col. 13, lines 41-53; col. 11, lines 57-61).

Regarding claim 26, Moon, as modified by Lean, teaches a water treatment apparatus according to claim 16, wherein the air blower in each MBBR is controllable in dependence upon one or more characteristics of the water upstream, within or downstream of the respective MBBR (the data transmitted by the measuring sensor for analyzing water quality is inputted to the water quality monitoring system, and the water quality monitoring control system inputs the data to control a change of sector-based appropriate dissolved oxygen concentration in the biological reactors 210 and 220; it is suggested that blocking or adjusting the supply of air can be achieved by suspending the operation of the blower 236) (see Moon, col. 13, lines 41-53; col. 11, lines 57-61).

Regarding claim 27, Moon, as modified by Lean, teaches a water treatment apparatus according to claim 16, wherein each MBBR is provided with a sensor to detect dissolved oxygen concentration within the MBBR (sensors for measuring DO (dissolved oxygen) installed in the biological reactors 210 and 220) (see Moon, col. 14, lines 23-28).

Regarding claim 28, Moon, as modified by Lean, teaches a water treatment apparatus according to claim 16, wherein each MBBR is provided with a sensor to detect dissolved oxygen concentration (sensors for measuring DO (dissolved oxygen) installed in the biological reactors 210 and 220) (see Moon, col. 14, lines 23-28) and the air blowers are controllable in dependence upon the dissolved oxygen concentration within one or both of the MBBRs (the data transmitted by the measuring sensor, such as the sensors for measuring DO (dissolved oxygen), for analyzing water quality is inputted to the water quality monitoring system, and the water quality monitoring control system inputs the data to control a change of sector-based appropriate dissolved oxygen concentration in the biological reactors 210 and 220; it is suggested that blocking or adjusting the supply of air can be achieved by suspending the operation of the blower 236) (see Moon, col. 13, lines 41-53; col. 11, lines 57-61).

Regarding claim 29, Moon, as modified by Lean, teaches a water treatment apparatus according to claim 16, further comprising a human-machine interface whereby operating parameters of the apparatus may be selected (man & machine interface) (see Moon, col. 14, line 43).

Regarding claim 30, Moon teaches a method of treating waste water, the method comprising the steps of: 
a. flowing waste water through an inlet to a first bioreactor and thence to a second bioreactor and thence to an outlet (the sewage treatment apparatus 108 is provided with biological reactors 210 and 220, and sewage feed and discharge lines; the reactors 210 and 220 are connected by channels 216 and 226 through which the sewage may flow to each other) (see col. 3, lines 7-11; Fig. 6); 
b. aerating the contents of each of the first MBBR and the second MBBR mechanically by blowing (diffusing) air in the MBBR by air blowers (diffusers) (see col. 6 lines 35-42)
c. determining a level of ammonia upstream, within and/or downstream thereof using an ammonia sensor, and 
d. deploying a controller to reverse a flow direction depending on ammonia concentration, load, or flux determined by the ammonia sensor, such that waste water flows from the inlet to the second MBBR and thence the first MBBR and thence to the outlet (water level adjustment devices 280 for adjusting the closing and opening of the discharge portions 214 and 224 to change the flow path of sewage; the data transmitted by the measuring sensor for analyzing water quality is inputted to the water quality monitoring system, and the water quality monitoring control system inputs the data to control a change of the positions through which the sewage are introduced, where data transmission and input inherently occurs over a period of time and thus the flow path change is after a period of time based on load and ammonia is one of the loads measured) (see col. 12, lines 1-4; col. 13, lines 41-50; Fig. 6 and 12, col. 8 lines 1-10).
Moon does not explicitly teach that the first bioreactor and the second bioreactor are MBBRs.
Lean teaches a water treatment method, the method comprising the steps of: a. flowing waste water through an inlet to a first MBBR and thence to an outlet (water is passed via line 914 to the high rate moving bed bioreactor (MBBR) 904 and then out past screen 916) (see Fig. 9 and para. 0065); and b. agitating the contents of each of the first bioreactor and the second bioreactor mechanically by a rotor or impeller or aerating by blowing or forcing air in the bioreactors by an air blower (aeration is supplied via air input line 920; movement of bio-film carrier elements is driven by air distribution based on a rotary displacement air blower in aerobic systems, and a mixer in anoxic and anaerobic systems) (see Fig. 9; para. 0065 and 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first bioreactor and second bioreactor in the method of Moon to each be an MBBR as taught by Lean, by adding carriers of Lean, because an MBBR can be employed for high-rate treatment processes, requires significantly less footprint area and natural resources to build and operate (see Lean, para. 0027, 0028), and MBBR’s are employed for conditions such as the aerobic, anaerobic and anoxic conditions of Moon (see Lean, para. 0027; Moon, col. 7, lines 55-59).

Regarding claim 31, Moon, as modified by Lean, teaches a method according to claim 30, wherein the flow is reversed periodically (the data transmitted by the measuring sensor for analyzing water quality is inputted to the water quality monitoring system, and the water quality monitoring control system inputs the data to control a change of the positions through which the sewage are introduced, where data transmission and input inherently occurs over a period of time and thus the flow path change is after a period of time, and hence occurring periodically) (see Moon, col. 13, lines 41-50; Fig. 12).

Regarding claim 33, Moon, as modified by Lean, teaches a method according to claim 30, further comprising changing the flow through the apparatus in dependence on an elapsed process time, and/or as a result of a further characteristic of the water upstream, within or downstream of the MBBRs and/or the apparatus (the data transmitted by the measuring sensor for analyzing water quality is inputted to the water quality monitoring system, and the water quality monitoring control system inputs the data to control a change of the positions through which the sewage are introduced) (see Moon, col. 13, lines 41-50; Fig. 12).

Regarding claim 35, Moon, as modified by Lean, teaches a method according to claim 33, further comprising changing the flow through the apparatus in dependence on dissolved oxygen concentration within the MBBRs (sensors for measuring DO (dissolved oxygen) installed in the biological reactors 210 and 220; the data transmitted by the measuring sensor, such as for DO, for analyzing water quality is inputted to the water quality monitoring system, and the water quality monitoring control system inputs the data to control a change of the positions through which the sewage are introduced) (see Moon, col. 13, lines 41-50; col. 14, lines 1-3 and 23-28; Fig. 12).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 7,862,722 B2) and Lean et al. (US 2012/0152814 A1) as applied to claim 31 above, and further in view of Wrigley et al. (EP 0 598 752, as cited in the IDS).

Regarding claim 32, Moon, as modified by Lean, teaches a method according to claim 31.
Moon, as modified by Lean, does not explicitly teach wherein the periodicity of flow changing is daily.
Wrigley teaches a method for treating waste water, the method comprising the steps of a. flowing waste water through an inlet to a first bioreactor and thence to a second bioreactor and thence to an outlet; c. after a period of time changing the flow direction such that waste water flows from the inlet to the second bioreactor and thence to the first bioreactor and thence to the outlet (supplying the fluid to be treated to the vessels to flow in a first direction through the filters and periodically reversing the direction of flow so that the primary treatment vessel becomes the secondary treatment vessel, and vice versa) (see p. 2, lines 50-52; Fig. 3-4), wherein the periodicity of flow changing is daily (the period of each fluid flow reversal cycle is daily) (see p. 3, line 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flow direction changing step of Moon, as modified by Lean, to occur at a periodicity of daily as taught by Wrigley because this provides a uniform, efficient treatment of the waste water (see Wrigley, p. 4, lines 38-39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        7/19/2022